Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-21 filed 09/02/2020 are pending for examination.
2.	This Application does not claim any continuity.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. These  claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 contains subject matter  “ The computer-implemented method of claim 1, wherein replying to the request further comprises predicting a carrier based on a merchant account associated with the product “, and claim 9 contains subject matter, “ The computer-implemented method of claim 8, further comprising generating the 
	Note: In order to overcome these rejections Applicant is to provide as how the above cited limitations of claims 8-9 and 18-19 are supported in the Applicant’s originally filed Specification. It is to be noted that it is not an enablement rejection.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1--21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 


	Step 2A Analysis:
Claim 1 recites:
1. A computer-implemented method comprising: 
receiving, from a user device over a network, a request for a web resource associated with a product in an online store; and replying to the request, the replying including: 
obtaining a delivery address associated with the user device; 
obtaining an origin address associated with the product; 
identifying a shipping route for shipping the product from the origin address to the delivery address, the shipping route having at least one shipping route segment; 
determining a respective transportation mode and distance for each shipping route segment of the shipping route; 
obtaining a carbon emission indication based on a respective carbon emission segment value for each shipping route segment of the shipping route, wherein the respective carbon emission segment value for a given shipping route segment is based on the transportation mode and the distance associated with the given shipping route segment; 
generating the web resource, the web resource including the carbon emission indication; and transmitting the web resource over the network for display on the user device.

Step 2A Prong 1 analysis: Claims 1-21 recite abstract idea.

The claim limitations of the other two independent claims 11 and 21 are similar they are analyzed on the same basis as established for claim 1 to be reciting abstract ideas. The dependent claims 12-20 include the limitations of base claim 11 and thus recite abstract ideas.
Accordingly pending claims 1-21 recite abstract ideas. Step 2A, prong one=Yes.


Step 2A Prong 2 analysis:
Claims 1-21: The judicial exception is not integrated into a practical application.
Claim 1 recites the additional limitation of “obtaining a carbon emission indication based on a respective carbon emission segment value for each shipping route segment of the shipping route, wherein the respective carbon emission segment value for a given shipping route segment is based on the transportation mode and the distance associated with the given shipping route segment, generating the web resource, the web resource including the carbon emission indication, and transmitting the web resource over the network for display on the user device.” The step of obtaining carbon emission indication from an external source is recited at a high level of generality(i.e.as a general means of gathering carbon emission route segment value for informing it to the user requesting source for the product), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Similar to the obtaining carbon emission step the steps of receiving request, obtaining origin address and delivery address  are mere data gathering from external sources, which are a form of insignificant extra-solution activity. The step of transmitting  , as drafted, is recited at a high level of generality that is simply providing data/information to an external source for display and amounts to  mere information providing for the intended purpose of displaying it to another person, which is a form of The claim 1 is directed to an abstract idea.
Dependent claims 2-4 are directed to gathering data, describing the web resource as what they are.  Claims 5-7 are directed to steps of identifying shipping routes, receiving data, making selection of shipping route, a transportation mode, doing mathematical calculations, using  a model  for identifying shipping routes, storing shipping routes, analyzing shipping records to work out a model for future use, tracking shipping route, determining the difference between the actual shipping route from the predicted one and updating the record, wherein in executing all these steps, as drafted, relate to processing data using mathematical concepts and calculations to provide data, receiving his selection, which  do not necessitate inextricable tie to computer technology because these steps can be carried out manually and is  just performing the disembodied concept on a general purpose computer. Thus, the limitations of claims 2-10 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are directed to an abstract idea.
The limitations of the other independent claims 11 and 21 and of the dependent claims 12-20 are similar to the limitations of claim 1 and dependent claims 2-10 respectively. Accordingly, claims 11-21 are directed to abstract idea based on the same rationale as established for claims 1-10. Step 2A=Yes. Claims 1-21 are directed to abstract ideas.

Step 2B analysis:	The claims 1-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recites additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-20 amounts to no more than mere instructions to apply the exception using a generic computer component, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer component, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring/obtaining, transmitting,  and displaying steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-
Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 1-21 do not provide an inventive concept (significantly more than the abstract idea). The claims 1--21 are patent ineligible.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.1.	Claims 1-7, 11-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bellowe [US 20170351978 A1] in view of Reyes [US 20110065420 A1].

	Regarding claim 1, Bellowe teaches a computer-implemented method comprising: 
obtaining a delivery address associated with the user device, obtaining an origin address associated with the product, identifying a shipping route for shipping the product from the origin address to the delivery address, the shipping route having at least one shipping route segment, a request for a web resource associated with a product in an online store, and generating the web resource, the web resource including the carbon emission indication, and transmitting the web resource over the network for display on the user device. Reyes, in the field of conducting ecommerce online including purchases [see Abstract] discloses [see para 0031 and Figs 9 to 10 D, “ FIGS. 8-10D show an example mobile-device e-commerce environment ….. a mobile-phone user accesses, using a mobile phone 802, an e-commerce web page 804 provided by a merchant web server 806. …….. FIG. 9 shows a web page, provided by the merchant in response to user queries, that allows a user to indicate an intent to purchase an item displayed on the web page. By inputting a click to the "purchase now" feature 902, the user can indicate an intent to purchase the displayed item 904 for the displayed price 906. ……….. The merchant employs the illustrated series of web pages in order to authenticate the user, authenticate the payment method, and authorize the transaction’ ] receiving a request for a web resource such as a web page associated with a product in an online store, and generating the web resource/web page, the web resource/web page including the carbon emission indication[already calculated and determined for the item being purchased] and transmitting the web resource over the network for display on the user device and arrive at the claimed subject matter of claim 1, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Regarding claim 2, the limitations, “ The computer-implemented method of claim 1, wherein the web resource includes the carbon emission indication in addition to an indication of a purchase price for the product, and wherein the method further comprises: subsequent to transmitting the web resource: receiving, from the user device, an authorization message to complete a transaction for the product” ,” are already covered in the analysis of claim 1 above and rendered obvious in view of the combined teachings of  Bellowe and Reyes. 

Regarding claim 3, the limitations, “ . The computer-implemented method of claim 1, wherein the web resource is a function associated with an online purchase of the product”, are 

Regarding claim 4, the limitations, “  The computer-implemented method of claim 1, wherein the web resource is a product web page or a checkout web page for the product” are covered in the analysis of claim 1 above and rendered obvious in view of the combined teachings of  Bellowe and Reyes. 

Regarding claim 5, Bellowe teaches and renders obvious the limitations, “The computer-implemented method of claim 1, wherein a plurality of shipping routes are identified for shipping the product from the origin address to the delivery address, wherein the web resource includes a respective carbon emission indication for each one of the plurality of shipping routes, and wherein the method further comprises: subsequent to transmitting the web resource: receiving, from the user device, a message selecting one of the plurality of shipping routes”, in view of the subject matter disclosed in paras 0004, 0044, 0135, and 0137:
Para 0004, “ Such emissions data may be expressed in units of tons of CO.sub.2 emissions per mile per person. Applications are now evolving that make use of this data for allowing commuters and travelers to lessen their carbon impact by choosing modes of transportation or routes that emit less carbon or pay a carbon offset fee to counter the carbon impact..”,
Para 0044, “ Similar to other trip planning sites such as mapquest.com, Google maps, or regional mass transportation sites such as 511.org, the trip planner user interface may provide information regarding alternative forms of transportation and routes to get from one location to another. However, unlike most other sites, the trip planner user interface may provide ecologically-relevant information (when there is a source for such information) regarding each choice including the carbon footprint associated with each choice as well as general ecological certification ratings for travel-related services” .
“ Information can be gathered about a user including auto travel information 1903, air travel information 1904, public transportation 1905, ……. This information can be evaluated using an artificial intelligence system 1909. In at least one embodiment, an automatic carbon offset donation can be made on behalf of the member to an environmental organization such as a tree planting organization 1910. In at least some embodiments, a recommendation to the user can be provided to lower the carbon footprint, the recommendation can include altering trip routes, changing transportation companies, etc. 1911.”
Para 0137, “ Recommendations can be provided to the user of techniques to offset the carbon footprint such as changing trip routes ….”
	From the above excerpts it is evident that Bellowe teaches providing  carbon emission impact for a plurality of routes and transportation modes and thereby allowing a user to choose/select a route and a transportation mode to reduce the carbon impact and therefore reads on the limitations of claim 5 in combination with the analysis for claim 1.

Regarding claim 6, the limitations, “ The computer-implemented method of claim 1, wherein determining the respective transportation mode for each shipping route segment comprises: for a particular shipping route segment”, are already covered in the analysis of claims 1 and 5 above. Bellowe further teaches selecting the respective transportation mode based on a transit time associated with the particular shipping route segment and/or based on the distance associated with the particular shipping route segment [see paras 0072,  0078, 0101:Para 0072: “ Estimating the carbon impact of a mode of transportation such as walking, biking, automobile, bus, train, airplane, cruise ship, etc. may be determined based on the distance travelled. …….”, and Para 0078: “ When the user selects the Calculate Trip's Footprint button 820, the trip planner automatically calculates distances between the starting location and ending location of each itinerary event, and based on the distance and the transportation type, determines the carbon footprint for the transportation portion of each itinerary event. …”, Para 0101 : “ In some embodiments, a threshold time period can be selected. For example, a threshold time period can include an event (e.g., conference), an activity (e.g., commute to work), and/or a temporal period (i.e., two hours, one day, a week, a year, etc.). In at least one embodiment, the goal is associated with the time period and can represent the maximum carbon footprint impact the user and/or users is willing to tolerate in the time period.”. The time associated is also related to the distance covered because the higher the distance it will take higher transit time and therefore it would be natural to opt routes requiring less transit time and for lesser distance.

Regarding claim 7,  Bellowe teaches that  the computer-implemented method of claim 1, comprising determining the respective carbon emission segment value for each shipping route segment by performing operations including: for a particular shipping route segment: multiplying the distance associated with the particular shipping route segment by a unit cost that is dependent upon both the transportation mode and a package characteristic. [ paras 0005,  00049, 0118  teach calculating and associating the carbon emission impact with a monetary [dollar value] , wherein the carbon emission is based upon shipping distance and package characteristic such as materials of the item, manufacturer of the item, item performance [see para 0118] and transportation mode [see analysis for claims 1, 5 and paras 0004 and 0006].

Regarding claims 11-17, their limitations are similar to the limitations of  claims 1-7. Accordingly, claims 11-17 are analyzed and rejected as being unpatentable over Bellowe in view of Reyes based on the rationale established for claims 1-7 above.  

Regarding claim 21, its limitations are similar to the limitations of claim 1. Accordingly, claim 21 is analyzed and rejected as being unpatentable over Bellowe in view of Reyes based on the rationale established for claim 1 above.


5.2.	Claims 8-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bellowe in view of Reyes and in view of Josefiak[US20160125515 A1].




Regarding claim 9, the limitations, “ The computer-implemented method of claim 8, further comprising generating the model for the carrier by analyzing shipping records for packages previously shipped by the carrier in order to document different possible shipping routes” as analyzed in paragraph 3 above fail to comply with the written description requirement. The specification fails to describe steps as how the past shipping records are analyzed and what models are generated. In view of the Applicant’s disclosure, Examiner interprets  these limitations as to utilize previous records to predict or recommend alternate shipping routes and Bellowe dose teach this [see paragraph 0127. Para 0127 discloses to consider previous trips to suggest/recommend/predict alternate shipping routes resulting in reduced carbon impact.

Regarding claim 10, Bellowe teaches that the computer-implemented method of claim 8, wherein the shipping route is a predicted shipping route, and wherein the method further comprises: tracking an actual shipping route taken by the carrier to deliver the product to the delivery address; and determining that the actual shipping route is different from the predicted shipping route, and in response updating the carrier model [see paras 0015, 0046, 0081, 0127-0128, 0137 which disclose that any changes in the trip itinerary are monitored and the database is . The claimed carrier model is interpreted as the type of carrier or transportation mode. Paras 0127-0128 disclose based on tracking the trips the shipping routes and transportation modes can be changed which reads on the claim limitations of predicting an alternate shipping route and transportation mode/carrier model based on monitoring the trip to reduce carbon emission impact.

.  

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	McBride et al. [US Patent 11,144,868 B1] discloses [see Figs 1-11 and their associated description] providing choices of selecting carriers with different service levels such as “First Class mail” or “Express” or “Priority”, etc. , considering historical data on travel routes by different carriers and using the historical data to recommend alternate shipping routes.

	(ii)	Kong et al. [ CN112216132A] discloses [see Figs 1 and 5] suggesting alternate routes for driving a transport vehicle for generating carbon emission reduction and being provided with the monetary value associated with a carbon-offset credit attributable to the alternate shipping route. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625